department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 postf-153117-01 uilc memorandum for associate area_counsel chicago from subject legend special counsel cc intl dividends subject_to_withholding tax under sec_1441 and sec_1442 corp fx activity j activity k activity l country a this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent postf-153117-01 issue whether dividend payments by corp to fx are exempt from tax under sec_892 and therefore not subject_to_withholding during the taxable years at issue pursuant to sec_1441 and sec_1442 conclusion based on the facts presented we do not agree that either corp or fx can be shown to be a controlled_commercial_entity within the meaning of sec_892 accordingly we do not support the position taken that the dividends_paid by corp to fx are not exempt from tax under sec_892 and therefore subject_to_withholding under sec_1441 and sec_1442 facts the principal business of corp a domestic_corporation is conducting activity j it also earns income from activity k at least some of which is associated with activity j or adjacent to areas in which activity j is conducted the stock of corp is owned by a domestic_corporation and by fx a separate juridical entity organized in country a in country a fx conducts activity l the exact scope and character of activities authorized and necessary as part of fx’s conduct of activity l is uncertain in addition the relationship of fx to the government of country a or any governmental agency or subdivision is unknown however it is known that during the years under examination fx was owned ultimately by the government of country a during examination of corp it was learned that corp paid dividends to fx but did not withhold taxes on those dividend payments corp claimed that fx was a foreign government and therefore the dividend payments were exempt from federal_income_tax under sec_892 and not subject_to_withholding pursuant to temp sec_1_892-7t the examiners disagreed and proposed a deficiency for failing to withholding_tax on the dividend payments contending that corp was a controlled_commercial_entity within the meaning of sec_892 because fx held a percent interest in corp and corp was engaged in commercial activities by reason of its conduct of activity j and in the alternative by reason of corp 1's conduct of activity k law and discussion the determination of whether the dividends received by fx qualify for exemption from tax under sec_892 requires analyzing the status of both corp and fx the shareholder under sec_892 the sec_892 tax exemption does postf-153117-01 not apply to income received by or from a controlled_commercial_entity emphasis added accordingly if either corp or fx constitutes a controlled_commercial_entity the corp dividend distributions received by fx will not qualify for exemption from tax and will be subject_to_withholding under sec_1441 and sec_1442 based on the available information neither corp nor fx appear to meet the definition of a controlled_commercial_entity within the meaning of sec_892 although the government of country a directly or indirectly held a interest in corp it is questionable whether it was engaged in commercial activity first its principal business activity j is one of the governmental functions specifically enumerated within the governmental functions provision of temp sec_1_892-4t although the reference in the regulations could be subject_to interpretation on these facts it is unlikely a court would find in favor of the service if this case were litigated second while corp 1's conduct of activity k would generally be characterized as commercial there is some risk that a court might find that the close relationship of activity k to activity j casts doubt on that characterization in this case accordingly based on the facts presented we do not recommend the field pursue an argument that corp is engaged in commercial activity on the basis of either activity j or activity k while it appears that fx may likely constitute a controlled_entity of a foreign sovereign within the meaning of temp sec_1_892-2t and thus a foreign government for purposes of sec_892 more precise information would be needed before making such a determination to the extent that fx were determined to be a controlled_entity denial of the exemption would also require establishing that fx was engaged in commercial activity as defined in temp sec_1_892-4t the information currently available is insufficient to determine that fx constituted a controlled_entity and was engaged in commercial activities so as to not be entitled to exemption from tax with respect to the dividend payments it received under sec_892 absent significant factual development focused on fx’s foreign government status ie controlled_entity vs integral part and the activities it conducts we do not agree that fx can be said to be a controlled_commercial_entity within the meaning of sec_892 please call if you have any further questions ____________________________ kristine a roth special counsel office of associate chief_counsel international
